           Case 1:11-cr-00188-LJO-BAM Document 179 Filed 10/20/20 Page 1 of 3


   MICHAEL D. LONG (CA State Bar #149475)
 1 901 H Street, Suite 301
   Sacramento, CA 95814
 2 (916) 201-4188
   mike.long.law@msn.com
 3
   Attorney for KENNETH HERNANDEZ
 4

 5

 6                                IN THE UNITED STATES DISTRICT COURT

 7                                   EASTERN DISTRICT OF CALIFORNIA

 8
     UNITED STATES OF AMERICA,                            CASE NO. 1:11-CR-0000188
 9
                                   Plaintiff,             STIPULATION AND ORDER AMENDING
10                                                        BRIEFING SCHEDULE ON DEFENDANT’S
                             v.                           MOTION FOR REDUCTION IN SENTENCE AND
11                                                        COMPASSIONATE RELEASE
     KENNETH HERNANDEZ,
12
                                  Defendant.
13

14
                                                      STIPULATION
15
            1.      Defendant Kenneth Hernandez filed a pro se motion for reduction in sentence and
16
     compassionate release on July 6, 2020. Docket No. 166. On July 9, 2020, the Court to the Federal
17
     Defender’s Office and directed the parties to confer by July 14 in an attempt to stipulate to a briefing
18
     schedule. Docket No. 167. On July 14, 2020, the Court appointed counsel for the defendant. Docket
19
     No. 168. On July 21, 2020. the Court ordered a briefing schedule. Docket No. 170. The Court ordered
20
     an amended briefing schedule. Docket No. 172. Because defense counsel is still obtaining medical
21
     records from civilian hospitals, a further amended briefing schedule is necessary.
22
            2.      The parties conferred and agree to the following second amended briefing schedule:
23
                    a. December 7, 2020: defendant’s supplemental briefing;
24
                    b. December 21, 2020: government’s response;
25
                    c. December 28, 2020: defendant’s reply
26
            3. Counsel for the government agrees with this request.
27

28



30
         Case 1:11-cr-00188-LJO-BAM Document 179 Filed 10/20/20 Page 2 of 3



 1
          IT IS SO STIPULATED.
 2

 3   Dated: October 16, 2020                 /s/ Michael Long
                                             MICHAEL LONG
 4                                           Counsel for Defendant Kenneth Hernandez
 5

 6                                           McGREGOR W. SCOTT
                                             United States Attorney
 7
     Dated: October 16, 2020
 8                                           /s/ Antonio Pataca
                                             ANTONIO PATACA
 9                                           Assistant United States Attorney

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30
          Case 1:11-cr-00188-LJO-BAM Document 179 Filed 10/20/20 Page 3 of 3



 1                                         FINDINGS AND ORDER

 2         Based upon the stipulation and representations of the parties, the Court adopts the proposed

 3 revised briefing schedule as follows:

 4                 a)     The defendant’s supplemental briefing to defendant’s motion be due on December

 5 7, 2020.

 6                 b)     The government’s opposition or response to defendant’s motion and supplement

 7 be due on December 21, 2020; and

 8                 b)     The defense reply, if any, will be due on December 28, 2020.

 9

10 IT IS SO ORDERED.

11
        Dated:    October 19, 2020
12                                                   UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30
